Case 1:19-cr-00579-VM Document 67
                               66 Filed 09/23/20
                                        09/21/20 Page 1 of 2




                                                      9/23/2020
      Case 1:19-cr-00579-VM Document 67
                                     66 Filed 09/23/20
                                              09/21/20 Page 2 of 2

                                               Christopher A. Flood
                                               Assistant Federal Defender
                                               (212) 417-8734

               SO ORDERED:



               _____________________________________
               HONORABLE VICTOR MARRERO
               United States District Judge

cc:    AUSA Ryan Finkel (by ECF)


                           For the reasons stated above, the
Court hereby modifies the Defendant's bail conditions. The
GPS monitoring condition is removed. Pretrial Services
shall monitor the Defendant's compliance with curfew
telephonically.




   9/23/2020
